Name: Regulation (EEC) No 849/69 of the Commission of 7 may 1969 modifying Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R0849RÃ ¨glement (CEE) n ° 849/69 de la Commission, du 7 mai 1969, modifiant le rÃ ¨glement (CEE) n ° 1098/68 Ã ©tablissant les modalitÃ ©s d'application des restitutions Ã l'exportation dans le secteur du lait et des produits laitiers Journal officiel n ° L 109 du 08/05/1969 p. 0007 - 0007 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 4 p. 0132 Ã ©dition spÃ ©ciale espagnole: chapitre 03 tome 3 p. 0094 Ã ©dition spÃ ©ciale portugaise: chapitre 03 tome 3 p. 0094 ++++ ( 1 ) JO N L 148 DU 28 . 6 . 1968 , P . 13 . ( 2 ) JO N L 184 DU 29 . 7 . 1968 , P . 10 . ( 3 ) JO N L 54 DU 5 . 3 . 1969 , P . 9 . REGLEMENT ( CEE ) N 849/69 DE LA COMMISSION DU 7 MAI 1969 MODIFIANT LE REGLEMENT ( CEE ) N 1098/68 ETABLISSANT LES MODALITES D'APPLICATION DES RESTITUTIONS A L'EXPORTATION DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 804/68 DU CONSEIL , DU 27 JUIN 1968 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) , ET NOTAMMENT SON ARTICLE 17 PARAGRAPHE 4 , CONSIDERANT QUE L'ARTICLE 2 DU REGLEMENT ( CEE ) N 1098/68 DE LA COMMISSION , DU 27 JUILLET 1968 , ETABLISSANT LES MODALITES D'APPLICATION DES RESTITUTIONS A L'EXPORTATION DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 2 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 412/69 ( 3 ) , PREVOIT LA METHODE DE DETERMINATION DU MONTANT DES RESTITUTIONS POUR LE LAIT CONCENTRE SUCRE RELEVANT DE LA SOUS-POSITION 04.02 B DU TARIF DOUANIER COMMUN ; CONSIDERANT QUE , POUR LE CALCUL DE LA RESTITUTION DES PRODUITS EN CAUSE , LA RESTITUTION EST EGALE A LA SOMME D'UN ELEMENT DESTINE A TENIR COMPTE DE LA QUANTITE DE PRODUITS LAITIERS ET D'UN ELEMENT DESTINE A TENIR COMPTE DE LA QUANTITE DE SACCHAROSE AJOUTE ; CONSIDERANT QU'AU TITRE DES DISPOSITIONS ACTUELLEMENT EN VIGUEUR , LE CALCUL DE L'ELEMENT LAITIER EST DIFFERENT POUR LE LAIT CONCENTRE SUCRE D'UNE TENEUR EN POIDS DE MATIERES GRASSES INFERIEURE OU EGALE A 9,5 % SELON QU'IL EST COMMERCIALISE EN BOITES DE 454 G OU EN D'AUTRES EMBALLAGES ; QUE , POUR ASSURER A CES PRODUITS LE MEME TRAITEMENT LORS DE L'EXPORTATION , IL CONVIENT D'ADAPTER LE REGLEMENT ( CEE ) N 1098/68 DANS CE SENS ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DU LAIT ET DES PRODUITS LAITIERS , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER A L'ARTICLE 2 PARAGRAPHE 2 DU REGLEMENT ( CEE ) N 1098/68 , LE PREMIER ALINEA EST REMPLACE PAR L'ALINEA SUIVANT : " EN CE QUI CONCERNE LES PRODUITS RELEVANT DES SOUS-POSITIONS 04.02 B II A ) OU 04.02 B II B ) 1 ET D'UNE TENEUR EN POIDS DE MATIERES GRASSES INFERIEURE OU EGALE A 9,5 % , L'ELEMENT VISE AU PARAGRAPHE 1 SOUS A ) EST FIXE POUR 100 KILOGRAMMES DE PRODUIT ENTIER . " ARTICLE 2 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE JOUR SUIVANT CELUI DE SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 7 MAI 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY